                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 16-11470-RGS

                     UNITED STATES OF AMERICA

                                     v.

                       NSTAR ELECTRIC CO., et al.

                 MEMORANDUM AND ORDER
            ON THE JOINT MOTION OF DEFENDANTS
     NSTAR ELECTRIC CO. AND HARBOR ELECTRIC ENERGY CO.
               TO DELAY SCHEDULED BLASTING

                             January 15, 2018

STEARNS, D.J.

     As part of its Boston Harbor Deep Draft Navigation Project (the Deep

Draft Project), the U.S. Army Corps of Engineers (ACOE) has scheduled a

blasting project (Blasting Project) to begin tomorrow, Wednesday, January

16, 2019, in the Boston Harbor. The Blasting Project is to take place near a

trench being excavated by the Eversource defendants (NSTAR Electric

Energy Company, d/b/a Eversource Energy (NSTAR) and Harbor Electric

Energy Company (HEEC)) to house a new transmission cable (New Cable)

to provide electrical power to the Deer Island sewage treatment plant. The

Eversource defendants have been ordered by this court to complete
installation of the New Cable no later than December 31, 2019.            See

Stipulation and Order dated July 12, 2017 (Dkt #125).

      The Eversource defendants seek an emergency order enjoining the

Blasting Project from proceeding until installation of the conduit for the New

Cable is finished, which is scheduled for March 31, 2019. The Eversource

defendants maintain that the Blasting Project poses a substantial risk of

collapsing the trench or creating fractures in the basement rock that will

make compliance with the court’s scheduling order impossible. They also

assert that the Blasting Project’s disruption of their present work schedule

will result in project delay/stand down costs in excess of $50 million. The

ACOE, for its part, argues that the geological risks to the New Cable trench

are minimal, and in a Declaration submitted today by Matthew Tessier, the

Chief of the Navigation Branch, the ACOE states that it will incur similar

stand-down costs if the Blasting Project is delayed. Both sides complain of a

lack of communication over coordination of the competing projects.

      At the hearing held today, January 15, 2019, the court noted that the

dispute unfortunately places two worthwhile and critical public interest

projects at odds with one another. Maintenance of the health of Boston

Harbor is dependent on the ongoing operations of the Deer Island treatment

plant, any disruption of which the installation of the New Cable is meant to


                                      2
prevent. The Deep Draft Project, for its part, is intended to facilitate the

access of larger, more modern ships to the Harbor, and as such, is important

to Boston’s continued economic development. These interests converge in

the long run, as the New Cable project not only insures uninterrupted electric

service to Deer Island, but also sinks the existing transmission line to a depth

that will allow the Deep Draft Project to proceed.

      As became clear at the hearing, the court does not have enough

information (nor do the parties) to make a final decision that will best serve

the mutual interests of all involved. In this regard, the court appreciates the

suggestion by the Eversource defendants of a plan that may achieve a

workable solution acceptable to both parties.           Consistent with this

suggestion, the court orders as follows: the ACOE will postpone the Blasting

Project for nine (9) days from today’s date, that is, through January 24, 2019.

The court further orders the parties to meet during the interim to discuss

their respective project concerns and schedules, the costs and benefits to the

public and the parties of delaying the New Cable project and/or the Blasting

Project, the mitigation measures that each side can undertake, and the

substance of a mutually agreeable plan to achieve the parties’ respective

goals at the least onerous private and public cost. The court will continue

today’s hearing to 11:30 a.m., Thursday, January 24, 2019, to hear the report


                                       3
of the parties and, if necessary, to make itself available to the extent it can

assist the resolution of any remaining differences.

                              SO ORDERED.

                              /s/ Richard G. Stearns__________
                              UNITED STATES DISTRICT JUDGE




                                      4
